DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                            THOMAS W. AYRES, JR.,
                                 Appellant,

                                          v.

                              STATE OF FLORIDA,
                                   Appellee.

                                  No. 4D15-3477

                                  [May 25, 2016]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312014CF000334A.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

     No appearance for appellee.

PER CURIAM.

   In this Anders 1 appeal, Thomas W. Ayres, Jr., challenges his judgment
and sentence after entering a negotiated no contest plea to two felonies.
We affirm his judgment and sentence without further comment. However,
we remand for correction of a scrivener’s error in the written sentence.

    At sentencing, the trial court declared Ayres to be a habitual felony
offender (“HFO”) and prison releasee reoffender (“PRR”). In accordance
with the plea agreement, the court orally sentenced Ayres on count one to
fifteen years and one day in prison as an HFO, with all but one day to be
served as a PRR. The written sentence, however, appears to sentence
Ayres to fifteen years and one day as both an HFO and a PRR. In other
words, it reflects that his HFO and PRR sentences are of equal length. This
is impermissible under Grant v. State, 770 So. 2d 655 (Fla. 2000).



1   Anders v. California, 386 U.S. 738 (1967).
   On remand, the written sentence should be corrected to reflect the oral
pronouncement.

   Affirmed and remanded with directions.

CIKLIN, C.J., WARNER and GROSS, JJ., concur.

                           *        *          *

   Not final until disposition of timely filed motion for rehearing.




                                    2